Citation Nr: 1708077	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  12-08 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for colon cancer.

2.  Entitlement to a total disability rating based on individual unemployability as the result of service-connected disabilities (TDIU) for the period prior to March 30, 2011.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to March 1974, including service in the Republic of Vietnam (Vietnam) during the Vietnam War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the VA RO.  A September 2010 rating decision denied service connection for colon cancer, and an April 2016 rating decision denied a TDIU.  

This appeal was previously before the Board in November 2014, when it remanded the Veteran's claim of entitlement to a TDIU in order to obtain an opinion regarding the Veteran's employability before March 30, 2011.  Such an opinion was provided in February 2015, and the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In December 2014, the Board also remanded the issue of entitlement to service connection for diabetes.  An April 2016 rating decision granted the Veteran's claim.  When an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must then be timely filed to initiate appellate review of downstream issues such as the rating assigned for the disability or the effective date of service connection.  The grant of service connection extinguished this issue before the Board.  Therefore, the claim for service connection for diabetes is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to service connection for colon cancer is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Before March 30, 2011, the Veteran's service-connected disabilities did not preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.


CONCLUSION OF LAW

Before March 30, 2011, the criteria for a TDIU were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  The Veteran's records from the Social Security Administration (SSA) were unavailable for review because the SSA reported that the Veteran's records had been destroyed.  In April 2012, the RO issued a formal finding documenting the unavailability of the Veteran's SSA records, and in June 2012, the RO notified the Veteran of the efforts it had undertaken to obtain such records and their ultimate unavailability.  The Board finds that the RO undertook all appropriate efforts to obtain such records, and any further attempts to obtain the Veteran's SSA records would be futile.  

In February 2015, an examiner rendered an opinion regarding the Veteran's employability before March 30, 2011.  The opinion indicates that the examiner reviewed pertinent information in the Veteran's claims file before rendering a well-reasoned conclusion.  The Board, therefore, concludes that this opinion is adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.

The Veteran declined to participate in a hearing before the Board.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

TDIU

Since March 30, 2011, the Veteran has been in receipt of special monthly compensation (SMC) based on one disability rated 100 percent and an additional service-connected disability independently rated 60 percent.  This award of SMC renders the issue of TDIU since March 30, 2011, moot, and the Board will consider only whether the Veteran is entitled to a TDIU before March 30, 2011.  
	
VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Substantially gainful employment is employment that is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  The term suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a) (2016); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Employment may be marginal even when the Veteran's earned income exceeds the poverty threshold if the Veteran is employed in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16 (a) (2016).

The determination as to whether a TDIU is appropriate is not based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  Any consideration as to whether the Veteran is unemployable is a subjective one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Advancing age and nonservice-connected disability may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. Instead, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one service-connected disability, such disability must be rated at 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more service-connected disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  

In this case, from August 23, 2004 to May 19, 2010, the Veteran was in receipt of a single 30 percent disability rating for ischemic heart disease.  From May 20, 2010, to March 30, 2011, the Veteran was in receipt of a 30 percent disability rating for ischemic heart disease, a 20 percent rating for diabetes, a 10 percent rating for a voiding dysfunction, a 10 percent rating for neuropathy of the left lower extremity, and a 10 percent rating for neuropathy of the right lower extremity, resulting in a combined 60 percent rating.  When, as here, the above-described percentage requirements for a TDIU are not met, entitlement to benefits may be considered when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an total disability rating for compensation purposes based on individual unemployability pursuant to 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Turning to the facts in this case, by way of history, the evidence shows that the Veteran completed high school and had additional training in computer repair.  The Veteran reported that he worked in sales for a cable company from January 1993 to January 1998.  The evidence indicates that the Veteran worked as a sales supervisor for another cable provider from August 7, 2000, to April 6, 2003.  

In August 2004, the Veteran filed the underlying claim for service connection that VA has construed as a claim of entitlement to a TDIU.  In January 2005, it was noted that the Veteran had received disability benefits since May 2004.  

An event recorder monitor from August 2006 to September 2006 indicated that the Veteran had an essentially normal underlying sinus rhythm.  In April 2007, the Veteran denied experiencing symptoms such as chest pain and shortness of breath.  In December 2007, the Veteran was noted to have a normal resting electrocardiogram and negative enzyme testing.  In January 2008, the Veteran's coronary artery disease was noted to be relatively asymptomatic with only mild shortness of breath.  In May 2008, the Veteran was "doing well from a cardiovascular standpoint".  The Veteran had no chest pain or nitroglycerin usage.  The Veteran's coronary artery disease was noted to be stable.  In November 2008, the Veteran complained of shortness of breath with activities following a back surgery that resulted in respiratory failure and arrest.  The Veteran had no significant chest pain other than chest wall pain at the site where he received cardiopulmonary resuscitation .  In January 2009 and June 2009, the Veteran was noted to have stable coronary artery disease, diabetes, hyperlipidemia, and hypertension.  The Veteran had no chest pain other than at his resuscitation site.  In January 2010, the Veteran complained of "a couple of episodes" of chest pain and periodic leg swelling that had improved.  The Veteran was noted to have stable coronary artery disease, stable hypertension, and diabetes under moderate control.  

In February 2015, an examiner opined that before March 30, 2011, the Veteran's service-connected heart disability would not have prevented the Veteran from maintaining employment for which he would otherwise be qualified.  The examiner acknowledged that while the Veteran's heart disease would have prevented him from performing heavy physical labor, it would not have prevented him from obtaining any sedentary work or light physical work consistent with his sales position.  The examiner noted that the Veteran's 2011 echocardiogram results showed an ejection fraction of 59 percent, which was essentially normal, and which would not hinder the Veteran's employment in sales.  

Turning to a review of this evidence, the Board finds that while the Veteran's disabilities may have precluded him from securing or following a substantially gainful physical occupation before March 30, 2011, it does not support a finding that the Veteran's disabilities precluded him from securing or following a substantially gainful sedentary occupation before March 30, 2011.  The Veteran's available work history, which shows employment as a salesman and supervisor, is consistent with a finding that the Veteran had a work history including sedentary employment.  Furthermore, in making this decision, the Board must note that there are no opinions of record indicating that the Veteran is entirely unemployable as a result of his service-connected disabilities, and, indeed, the February 2015 examiner arrived at the opposite conclusion after a review of the medical evidence.  In summary, the Board finds that the weight of the evidence is against the Veteran's claim that before March 30, 2011, he was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The Board does not doubt that the Veteran's service-connected disabilities had some effect on his employability before March 30, 2011, as evidenced by his combined 30 percent and 60 percent staged disability ratings.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  38 C.F.R. §§ 3.321(a), 4.1 (2016).  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Thus, upon a thorough review of the evidence of record, the Board finds that the Veteran is not precluded from engaging in substantially gainful employment as a result of his service-connected disabilities.  This case need not be referred to the Director of Compensation and Pension Service for extraschedular consideration of a TDIU.  As such, the benefit of the doubt doctrine is inapplicable, and the claim for TDIU must be denied.  38 C.F.R. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Before March 30, 2011, a TDIU is denied.  


REMAND

The Veteran's claim of entitlement to service connection for colon cancer must again be remanded because the existing medical evidence is inadequate.  The Board remanded this issue in November 2014 in order to obtain a medical opinion, emphasizing that though colon cancer is not a disease subject to presumptive service connection as a result of herbicide exposure, the Veteran could nonetheless establish service connection on a direct basis.  

In March 2015, a VA examiner opined, without further rationale, that the Veteran's colon cancer was not caused by military service because none of the Veteran's service-connected disabilities caused colon cancer.  Furthermore, contrary to the assertion of the examiner that the Veteran's service treatment records are unavailable for review, such records have indeed been associated with the Veteran's claims file.  In July 2015, following the AOJ's request for an addendum opinion, the examiner stated that the Veteran's colon cancer was unrelated to service because it was not included among the diseases presumptively connected to service.

The Board finds that the March 2015 and July 2015 opinions of the examiner are inadequate because the examiner simply noted that colon cancer is not among the diseases presumptively related to herbicide exposure.  While this may be so, the Board must again request that an examiner opine as to whether it is at least as likely as not that the Veteran's colon cancer is related to herbicide exposure, even though colon cancer is not presumptively related to such exposure.  Additionally, the Board will request that the examiner opine as to whether the Veteran's colon cancer is secondarily related to or aggravated by his service-connected heart disease and diabetes.  

Accordingly, the case is REMANDED for the following actions:

1.  Solicit an opinion from an examiner of appropriate expertise to determine the nature and etiology of the Veteran's colon cancer.  To the extent that the examiner determines that a physical examination is required in order to offer the requested opinions, an examination should be provided.  Given the inadequacy of the opinion of record, the opinion should preferably be rendered by an examiner who has not previously examined the Veteran in connection with this appeal.

After examining the Veteran (if such examination is deemed necessary), describing the nature of his disability, and reviewing the Veteran's claims file, the examiner should address whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's colon cancer:

a) began during or was otherwise caused by his military service.  The examiner should assume that the Veteran was exposed to herbicides in service.  Additionally, the examiner should note that while the Veteran's colon cancer may not be included among the list of disabilities that are presumptively related to herbicide exposure, the examiner should not rely on this absence alone when rendering the requested opinion. 

b) was caused or aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected disabilities, including ischemic heart disease and diabetes.  

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate opportunity to respond, and thereafter return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).
Department of Veterans Affairs


